DETAILED ACTION 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
1.	In claim 42, line 1, “claim 42” has been deleted and replaced with --claim 32--.

Allowable Subject Matter
1.    Claims 31-45 are allowed.
2.    The following is an examiner's statement of reasons for allowance: The
prior art, taken alone or in combination, does not teach or fairly suggest at this time:

A child car seat comprising a housing surrounding a backrest and a seat, and a handle for guiding the car seat, the child car seat comprising: at least two wheels, each of them being mounted on an axle around which it can rotate, the axle extending at least partly through the car seat housing, the handle is elongated, mounted with one of its ends to the car seat, and provided at its another, free end with a grip for pushing the car seat in front of oneself on the ground, the handle being configured and located relative to the axle so that in normal use the center of gravity of the car seat with a handle is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411. The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 
/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618